Upon Motion made this day to this Court by Thomas Ellery Esq. the Defendants Council Shewing That the Complainant and Defendant haveing Entered into Bonds to Submit all matters in difference and dispute between them to the Award Arbitrement and Determination of Joseph Wragg, John Lloyd and Robert Tradd or any two of them It is therefore Ordered That the said Submission be made a Rule of this Court, That each party shall be bound by the Award Order and Determination of the said Joseph Wragg John Lloyd and Robert Tradd Or the Majority of them, And that the further proceedings of this Court in the said Cause  be stayed untill further Order the fourteenth day of June next.